Name: Political and Security Committee Decision EUJUST LEX/1/2006 of 13 June 2006 extending the mandate of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Asia and Oceania
 Date Published: 2006-06-30; 2006-10-25

 30.6.2006 EN Official Journal of the European Union L 176/111 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX/1/2006 of 13 June 2006 extending the mandate of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (2006/449/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/190/CFSP of 7 March 2005 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (1), and in particular Article 11(2) thereof, Whereas: (1) Article 9(1) of Joint Action 2005/190/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of Mission. (2) On 8 March 2005, the Political and Security Committee adopted Decision EUJUST LEX 1/2005 (2) appointing Mr Stephen WHITE as Head of Mission of the Integrated Rule of Law Mission for Iraq, EUJUST LEX. That Decision expires on 30 June 2006. (3) On 12 June 2006, the Council adopted Joint Action 2006/413/CFSP, extending the Integrated Rule of Law Mission for Iraq, EUJUST LEX, for a further period of 18 months. (4) The Secretary-General/High Representative has proposed the extension of the mandate of Mr Stephen WHITE as Head of Mission of the Integrated Rule of Law Mission for Iraq, EUJUST LEX, until the end of the Mission. (5) The mandate of Mr Stephen WHITE as Head of Mission of the Integrated Rule of Law Mission for Iraq, EUJUST LEX, should therefore be extended until the end of the Mission, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr Stephen WHITE as Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX, is hereby extended until the end of the Mission. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until the end of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX. Done at Brussels, 13 June 2006. For the Political and Security Committee The President F. J. KUGLITSCH (1) OJ L 62, 9.3.2005, p. 37. Joint Action as amended and extended by Joint Action 2006/413/CFSP (OJ L 163, 15.6.2006, p. 17). (2) OJ L 72, 18.3.2005, p. 29.